DETAILED ACTION
The Office Action is in response to the Applicant's reply filed January 29, 2021 to the Non-Final rejection made on October 29, 2020.
Notice of Pre-AIA  or AlA Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 4, 7--8 are pending.
Claim 4 are herein acted on the merits.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 3-4 is persuasive. The rejection is herewith withdrawn. 
Applicant's arguments over the 35 U.S.C. 103 (a) rejection of claims 3-4 over Hu et al. (CN104155401 - see translation) is persuasive in part. The rejection is herewith modified. 
Applicant's arguments over the 35 U.S.C. 103 (a) rejection of claims 3-4 over Melliou et al. Chemistry and Bioactivity of Royal Jelly from Greece  J. Agric. Food Chem. 53 (2005) 8987 
is persuasive in part. The rejection is herewith modified. 
Applicant argues an extract product cannot be substituted for a composition.  The Examiner states Melliou et al. does not only study the extraction process, but also describes “Extracts of royal jelly as well as its isolated compounds were studied for their antimicrobial activity against six Gram-negative and Gram-positive bacterial strains, two oral pathogens (S. mutans and S. Viridans), and three human-pathogen fungi (C. albicans, C. tropicalis, and C. glabrata). The results of these tests (Table 1) showed interesting and promising antimicrobial 
Applicant's arguments over the 35 U.S.C. 103 (a) rejection of claims 3-4 over Lercker et al. Components of royal jelly:  I. Identification of the organic acids. Lipids1981, 12, 912−919 is persuasive in part. The rejection is herewith modified. 
The rejections are as below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN104155401 - see translation).
Hu et al. teaches royal jelly compositions. The reference teaches, for example, preparing samples wherein the concentration of the 3-hydroxydecanoic acid is 0.098 mg/mL, the concentration of 10-hydroxydecanoic acid is 0.268 mg/mL and the concentration of sebacic acid is 0.04 mg/mL. The composition of royal jelly contains protein, polypeptide, carbohydrate, fatty acid, vitamin, mineral, acid etc., wherein, lipid accounts for royal jelly dry weight 8% ~ 19%. The extraction process uses water.
The reference fails to specify the amount of 10-hydroxydecanoic acid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melliou et al. Chemistry and Bioactivity of Royal Jelly from Greece  J. Agric. Food Chem. 53 (2005) 8987.
Melliou et al. teaches extracts of royal jelly from Greece 10-hydroxydecanoic acid (850 mg).  

Hu et al. teaches royal jelly compositions. The reference teaches, for example, preparing samples wherein the concentration of the 3-hydroxydecanoic acid is 0.098 mg/mL, the concentration of 10-hydroxydecanoic acid is 0.268 mg/mL and the concentration of sebacic acid is 0.04 mg/mL. The composition of royal jelly contains protein, polypeptide, carbohydrate, fatty acid, vitamin, mineral, acid etc., wherein, lipid accounts for royal jelly dry weight 8% ~ 19%. The extraction process uses water.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate water, a protein, a carbohydrate, a lipid, a free amino acid, a vitamin, and a mineral.  The motivation comes from the teaching that the composition of royal jelly contains protein, polypeptide, carbohydrate, fatty acid, vitamin, mineral, acid etc., wherein, lipid accounts for royal jelly dry weight 8% ~ 19%. The extraction process uses water.  Hence, a skilled artisan would have reasonable expectation of successfully incorporating the water, a protein, a carbohydrate, a lipid, a free amino acid, a vitamin, and a mineral.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lercker et al. Components of royal jelly:  I. Identification of the organic acids. Lipids1981, 12, 912−919 in view of Hu et al. (CN104155401 - see translation).
Lercker et al. teaches royal jelly compositions. The reference teaches identification of 10-hydroxydecanoate.  The reference teaches the total amount of lipids in Table 1.  (see dry 
The reference fails to specify carbohydrates, a vitamin, and a mineral.
Hu et al. teaches royal jelly compositions. The reference teaches, for example, preparing samples wherein the concentration of the 3-hydroxydecanoic acid is 0.098 mg/mL, the concentration of 10-hydroxydecanoic acid is 0.268 mg/mL and the concentration of sebacic acid is 0.04 mg/mL. The composition of royal jelly contains protein, polypeptide, carbohydrate, fatty acid, vitamin, mineral, acid etc., wherein, lipid accounts for royal jelly dry weight 8% ~ 19%. The extraction process uses water.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate water, a protein, a carbohydrate, a lipid, a free amino acid, a vitamin, and a mineral.  The motivation comes from the teaching that the composition of royal jelly contains protein, polypeptide, carbohydrate, fatty acid, vitamin, mineral, acid etc., wherein, lipid accounts for royal jelly dry weight 8% ~ 19%. The extraction process uses water.  Hence, a skilled artisan would have reasonable expectation of successfully incorporating the water, a protein, a carbohydrate, a lipid, a free amino acid, a vitamin, and a mineral.  
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreenivasan Padmanabhan can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627